Title: To Alexander Hamilton from George Washington, 2 May 1783
From: Washington, George
To: Hamilton, Alexander



Newburgh [New York] 2d May 1783.
Sir

A necessary absence from Camp and several unavoidable interruptions have been the occasion of, and must be my apology for with holding the inclosed thoughts on a peace establishment so long.

If they will afford any assistance, or contain any thing satisfactory, I shall think my time and labour well spent.
I have the honour to be Sir   Your Most Obt: servt G Washington
